PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov

In re Application of 
Roy et al.
Application No. 15/003,891
Filed: January 22, 2016
For: SYSTEM AND METHOD TO MINIMIZE NONRANDOM FIXED PATTERN NOISE IN SPECTROMETERS
:
:
:
:	DECISION ON PETITION
:
:
:

This is a decision on the renewed petition under the unintentional provisions of 37 CFR 1.137(a), filed February 4, 2022 to revive the above-identified application.

There is no indication that the petition is signed by a registered patent attorney or patent agent of record.  However, in accordance with 37 CFR 1.34, the signature of Betsy J. Derwinski appearing on the correspondence shall constitute a representation to the United States Patent and Trademark Office that he or she is authorized to represent the particular party on whose behalf he or she acts.

The petition is GRANTED.

This application became abandoned for failure to timely file the inventors’ oath or declaration no later than the date on which the issue fee is paid, as required by the Notice of Allowance and Fee Due (Notice), mailed August 17, 2021, which set a period for reply of three months. The issue fee was timely paid on November 12, 2021. Accordingly, the date of abandonment of this application is November 13, 2021. A Notice of Abandonment was mailed November 16, 2021.

The petition satisfies the requirements of 37 CFR 1.137(a) in that petitioner has supplied (1) the reply in the form of substitute statement for Federico Izzia, (2) the petition fee of $2100; and (3) a proper statement of unintentional delay.  

This application is being referred to the Office of Data Management for further processing into a patent. Telephone inquiries concerning this decision should be directed to Felicia Jenkins at (571) 272-0986.  Telephone inquiries regarding status or the processing as a patent should be directed to the Office of Data Management at (571) 272-4200.


/Irvin Dingle/
Irvin Dingle
Lead Paralegal Specialist, OPE